DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schon (US 20070250100) in view of Cook (US 6248061).
With respect to claim 8, Schon teaches a device (700) for unilateral or bilateral retraction of tissue comprising: at least one retractor shaft (one of 706, 708) configured to be positioned in a closed position and an open position; a forcep (see fig. 6 below) including at least one handle (one of 702, 704), where said forcep is configured to control the at least one retractor shaft from the closed position to the open position (see fig. 6,8 and para. 54, 55); and wherein said at least one retractor shaft is directly connected to a suction (e.g. the suction is interpreted as a catheter to remove fluids from the body- see para. 3, 11, 59, also see para. 54 and fig. 6, 7 below and note that 710 is composed of 712 and 714 which are respectively integral with 706, 708 and retain the catheter, see para. 59 lines 8-11 and note that when in the closed position, the catheter/suction is unable to extend past tip 750 of the retractor shaft(s) and is directly connected thereto), and wherein at least a portion of the retractor shaft extends away from the suction when the retractor shaft moves from said closed position to said open position (see fig. 6 below, para. 56 and note that 712 and 714 move apart/outwards from a longitudinal axis through 710 via hinge 734 in the open position, as is apparent when comparing fig. 6 to fig. 8, to allow the catheter/suction tip to extend therepast- see lines 8-11 of para. 59).

    PNG
    media_image1.png
    699
    454
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    808
    471
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    853
    608
    media_image3.png
    Greyscale

Schon does not appear to specifically show structural features of the suction (catheter used to remove fluids- see para. 3) with the device, specifically a suction having an opening at a distal end of the suction configured to allow control of a strength of the suction.
Cook, also drawn to devices for retraction of tissue, teaches a suction catheter (81) having an opening (82) at a distal end of the suction (see fig. 7) specifically configured to allow control of a strength of the suction (see fig. 7 below, and note that the size and shape of the opening will make this device capable of performing this function of controlled suction, as needed) in order to remove any unwanted body fluids from the tissue site (see col. 5 lines 63-65).

    PNG
    media_image4.png
    463
    549
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shape of the suction of Schon to specifically include a suction having an opening at a distal end of the suction configured to allow control of a strength of the suction, in view of Cook, in order to remove any unwanted body fluids from the tissue site.
As for claim 9, Schon, as modified by Cook, further teaches the device of claim 8 further comprising at least a second retractor shaft (the other of 706, 708) directly connected to the suction (see fig. 6 above and para. 54, 59), wherein said forcep controls the retractor shafts from the closed position to the open position (see para. 54, 55).
As for claim 10, Schon, as modified by Cook, further teaches the device of claim 9 wherein the forceps include two handles (e.g. 702, 704, see fig. 6 above, para. 54).
As for claim 11, Schon, as modified by Cook, further teaches the device of claim 9 wherein said retractor shafts are removably attached to said suction (see para. 54 and note that the catheter/suction is not attached to the device as shown in fig. 6 and may be removed from 710 or inserted into 710 as needed, as the catheter is not permanently attached to the retractor shafts).
As for claim 12, Schon, as modified by Cook, further teaches the device of claim 8 wherein said at least one retractor shaft includes a retractor tip (e.g. 742 or 746- see fig. 8).
As for claim 13, Schon, as modified by Cook, further teaches the device of claim 8 wherein said retractor shaft positioned ipsilaterally on the suction (see fig. 6 above and fig. 8 and note that each retractor is positioned to a respective left or right side of a longitudinal axis through 710).
As for claim 14, Schon, as modified by Cook, further teaches the device of claim 9 wherein said retractor shafts are positioned bilaterally on the suction (see fig. 6 above and fig. 8).

Response to Arguments
Applicant's arguments filed 3/16/2022 have been fully considered but they are not persuasive. Applicant’s arguments are made with reference to claims 8 and 11, specifically, the limitations to “a suction having an opening at a distal end of the suction configured to allow control of a strength of the suction, wherein said at least one retractor shaft is directly connected to said suction” (lines 7-9, claim 8) and “wherein said retractor shafts are removably attached to said suction” (lines 1-2, claim 11).
Applicant argues that A) Schon does not disclose “at least one retractor shaft is directly connected to said suction” (see Remarks page 4) because Schon does not disclose that the catheter is connected in any way to Schon’s dilator device (see Remarks page 5). This is not found to be persuasive. The purpose of Schon is clear: to provide a dilating device (retractor shafts and forceps) that is easily manipulated and operated for catheter (suction) insertion (see para. 10 below).

    PNG
    media_image5.png
    66
    419
    media_image5.png
    Greyscale

While Schon provides greater detail to the components of the dilator (retractor shaft(s)) than to those of the catheter (suction), there is no doubt that purpose of Schon, in its entirety, is to provide a device for unilateral or bilateral retraction of tissue (e.g. vessel tissue, see para. 3) that comprises a dilator (retractor shaft(s) 706, 708, note that hubs 712 and 714 are integral with these elements) to which a catheter (suction) is directly connected to (e.g. accommodated for insertion through- see at least the last line of para. 12, para. 11 below, para. 27 below, para. 59 below and para. 60 below) for performing a single step procedure for catheter (suction) insertion.

    PNG
    media_image6.png
    495
    870
    media_image6.png
    Greyscale
 
It is abundantly clear that the diametric dimension of the catheter/suction is intended such that the catheter/suction is meant to reach the target tissue via insertion through a passageway (710) created through the dilator/retractor shafts (710 is formed through 706, 708, 712, 714, see para. 57-59). Schon is also direct in that when the dilator (retractor shaft(s)) distal tip (750) is opened, the catheter/suction is then able to extend therepast into the targeted tissue (see para. 59 lines 8-11 above, also see fig. 8 below). 

    PNG
    media_image2.png
    808
    471
    media_image2.png
    Greyscale

Therefore, at least when in the closed position, the catheter (suction) is directly connected to the dilator (retractor shaft(s)). This recitation in Schon, in particular, provides definite support for the limitation “wherein said at least one retractor shaft is directly connected to said suction” as required by claim 8.
	Applicant next refers to the limitation of claim 11 as purported evidence that in no way is the catheter (suction) of Schon directly “retained” or attached to the device (see Remarks page 5). This argument is deliberately misleading as claim 11, dependent from claims 8 and 9, recites “wherein said retractor shafts are removably attached to said suction”. Much like Applicant’s device, it is possible to both connect and detach the catheter (suction) to the dilator (retractor shafts). The Office Action directly addresses this further limiting feature by showing a figure (6) in Schon which depicts the dilator (retractor shafts) shown without the catheter (suction) inserted therethrough. The Office Action further explicitly states that because the catheter (suction) is not permanently attached to the dilator (retractor shafts), Schon provides support for this limitation. To reiterate this point, please refer to the text of Schon (para. 57 lines 8-18) which states that the smallest diameter of the aperture of distal tip 750 being of such to accommodate the diameter of a guide wire. When the dilator (retractor shafts) is pivoted to the open position, the dimeter of 750 is increased to accommodate the catheter (suction). Until it is inserted into 710, the catheter (suction) is not attached to the dilator (retractor shafts). When, the catheter (suction) is inserted into the dilator (retractor shafts), it is then directly connected to the dilator (retractor shafts). Furthermore, please note that claims 8-14 are apparatus claims and there is no impetus to consider an order or sequential process regarding how this device is used. Careful consideration of the actual structural features recited in claims 8, 9 and 11 under dispute reveal a device comprising at least one retractor shaft that moves between open and closed positions, and a suction directly connected to the retractor shaft(s), wherein the retractor shaft(s) are removably attached to said suction. The Office submits that the structural elements of all of these features have been clearly interpreted and presented in this discussion (both in the Office Action and Response to Arguments). 

    PNG
    media_image1.png
    699
    454
    media_image1.png
    Greyscale

Applicant next argues B) that Cook “does not disclose a suction having an opening at a distal end of the suction configured to allow control a strength of the suction” as also required by claim 8 (see Remarks age 5). Applicant further argues that Cook not provide support for this limitation as Cook is silent regarding suction end 82 being configured to allow control of a strength of the suction (see Remarks page 6). This is not found to be persuasive. While Schon explicitly teaches a catheter (suction), there is no provided detail regarding specific structure of the suction capability of this catheter (suction). Cook, also drawn to devices for retraction of tissue, was brought in to specifically teach/illustrate well-known suction structure, e.g. a catheter (81) having an opening (82) at a distal end of the suction (see fig. 7) configured to allow control of a strength of the suction. As shown in figure 7 of Cook (and stated above in the rejection to claim 8), the distal end of the suction has an opening (82) that is cylindrically shaped and sized to perform the function of removing any unwanted fluid or debris (see col. 5 lines 63-65) as needed. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Cook demonstrates well-known, specific structure (cylindrical shape and size of opening) that will ultimately control the amount of suction applied to the tissue site.
A careful review of the Specification of the Invention does not reveal a special definition regarding that “an opening at a distal end of the suction configured to allow control a strength of suction” conveys something that differs from the interpretation provided in the Office Action. There is no mention in the invention “what” strength of suction means. Is it the amount of suction created? Is it the speed at which material is drawn through the suction? Applicant uses a “tear-drop shape” to generally convey the structure that will control the “strength of suction” (see para. 13 of the Invention), however, this tear-drop shaped opening has not been claimed. If Applicant wants specific structure to be considered in the interpretation of this limitation, such structure should be recited.
Applicant next argues that C) the Office Action “does not provide sufficient rational for modifying Schon in view of Cook” as there is no reason to combine Schon and Cook (see Remarks pages 6-8). This is not found to be persuasive. As stated above, Schon explicitly teaches a catheter (suction), but there is no provided detail regarding specific structure of the suction capability of this catheter (suction). Cook, also drawn to devices for retraction of tissue, was brought in to specifically teach/illustrate well-known suction structure, e.g. a catheter (81) having an opening (cylindrical opening 82) at a distal end of the suction (see fig. 7) configured to allow control of a strength of the suction. As shown in figure 7 of Cook (and stated above in the rejection to claim 8), the distal end of the suction has an opening (82) that is cylindrically shaped and sized to perform the known and same function of removing any unwanted fluid or debris (see col. 5 lines 63-65), as needed. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Cook demonstrates well-known, specific structure (cylindrical shape and size of a suction opening) that will ultimately control the amount of suction applied to the tissue site. The combination of Cook with Schon results in a suction with an opening (cylindrical shaped) at a distal end that is configured to allow control of a strength of the suction.
The rejection of claims 8-14 is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/           Examiner, Art Unit 3773                                                                                                                                                                                             	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773